Citation Nr: 0427902	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1941 to August 
1942 and from July 1945 to April 1947.  He was a prisoner of 
war (POW) of the Japanese government from December 1941 to 
August 1942.  The appellant is the veteran's surviving 
spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
above claims.

This matter was previously before the Board in March 2004, 
when it was remanded for additional development.  The 
requested development having been completed, the case is 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2002.

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest secondary to partial gut obstruction 
secondary to post-operative adhesions.

3.  Cardiopulmonary arrest, partial gut obstruction, and 
post-operative adhesions did not have their onset during 
active service or result from disease or injury in service.

4.  At the time of the veteran's death, he was service 
connected for chronic moderate neuritis, brachial flexus, 
traumatic, with partial palsy of the left arm and shoulder 
secondary to fracture complete, compound, and comminuted of 
the left clavicle healed in malunion; fracture of the left 
clavicle healed with deformity and osteoarthritis of the left 
acromioclavicular joint; and malaria.

5.  The veteran's service-connected chronic moderate 
neuritis, brachial flexus, traumatic, with partial palsy of 
the left arm and shoulder secondary to fracture complete, 
compound, and comminuted of the left clavicle healed in 
malunion; fracture of the left clavicle healed with deformity 
and osteoarthritis of the left acromioclavicular joint; and 
malaria were neither principal nor contributory causes of his 
death.

6.  The veteran's certified military service was in the 
Philippine Commonwealth Army from September 1, 1941 to August 
31, 1942, and from July 25, 1945 to February 7, 1946; and 
with the Special Philippine Scouts from February 25, 1946 to 
April 10, 1947; he was POW from December 1941 to August 1942. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

2.  As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the appellant in the 
development of facts pertinent to her claim for service 
connection for the cause of the veteran's death.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Concerning VA's duty to 
notify the appellant, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.    

VA satisfied this duty by means of letters to the appellant 
from the RO dated in April and August 2002 and April 2004.  
These letters told the appellant about what was required to 
substantiate her claim, advised her about her and VA's 
respective duties, and asked her submit information and/or 
evidence in her possession to the RO.  The April and August 
2002 letters were issued prior to initial adjudication, thus 
the appellant was provided the requisite notice as required 
by the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's available service 
medical records and post-service VA and private treatment 
records.  There is no indication of any additional relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, there is no reasonable 
possibility that a medical opinion would substantiate the 
appellant's claim.  As explained below, the veteran died from 
causes that have not been shown to be etiologically related 
to his periods of active service.  Cf. Charles v. Principi, 
16 Vet. App. 370 (2002); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The service medical records are negative 
for any complaints or findings of cardiopulmonary arrest, 
partial gut obstruction, or post-operative adhesions.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Service connection for cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The veteran died on February [redacted], 2002.  The immediate cause 
of his death was cardiopulmonary arrest due secondary to 
partial gut obstruction secondary to post-operative 
adhesions.  See Wright v. Brown, 9 Vet. App. 300, 301 (1996) 
("cardiopulmonary arrest is the stopping of the lungs and 
heart").

Prior to his death, the veteran was service connected for 
chronic moderate neuritis, brachial flexus, traumatic, with 
partial palsy of the left arm and shoulder secondary to 
fracture complete, compound, and comminuted of the left 
clavicle healed in malunion; fracture of the left clavicle 
healed with deformity and osteoarthritis of the left 
acromioclavicular joint; and malaria.

The veteran's service medical records disclose no complaints 
or findings of cardiovascular disease or gastrointestinal 
problems.  He was treated for bronchopneumonia in January 
1947.

Upon VA examination in August 1949, the veteran denied a 
history of surgery, heart or blood vessel disorders, and any 
disease of the intestines or stomach.  Examination of the 
heart and abdomen was normal.  The veteran was diagnosed as 
having tuberculosis in 1950.  Examination of the heart, 
abdomen, and digestive system was normal at that time.

The veteran was hospitalized from February to March 1978 for 
debridement and curettage, for and abscess, incisional, 
secondary to suture material.  He had undergone 
cholecystectopy three months earlier.

The veteran reported in January 1988 that during his 
confinement as a POW he suffered from stomach pains, which he 
had until his surgery in 1977.  On his former POW medical 
history completed in March 1988, he gave a history of 
beriberi, vomiting, and diarrhea during his confinement.  On 
psychosocial examination, he also indicated that he had 
surgery for an ulcer in 1978.  Studies of the abdomen were 
negative.  The veteran was diagnosed as having hypertensive 
heart disease.

Service medical records are completely negative for any 
reports of or treatment for cardiopulmonary arrest, partial 
gut obstruction, or post-operative adhesions.  Post-service 
medical records are negative for any such findings until the 
final treatment records associated with the veteran's death, 
and there is no competent evidence of record relating 
cardiopulmonary arrest, partial gut obstruction, or post-
operative adhesions to the veteran's active service.  There 
is also no evidence of record showing that cardiovascular 
disease had become manifested to a compensable degree within 
one year after the veteran's separation from service.  None 
of the disabilities that have been related to the veteran's 
death, i.e., cardiopulmonary arrest, partial gut obstruction, 
or post-operative adhesions, are among those subject to 
presumptive service connection for former POWs.  See 
38 C.F.R. § 3.309(c).  
Additionally, there is no evidence of record that the 
veteran's service-connected chronic moderate neuritis, 
brachial flexus, traumatic, with partial palsy of the left 
arm and shoulder secondary to fracture complete, compound, 
and comminuted of the left clavicle healed in malunion; 
fracture of the left clavicle healed with deformity and 
osteoarthritis of the left acromioclavicular joint; and 
malaria were either principal or contributory causes of his 
death.  As there is no medical evidence of a nexus between an 
in-service injury or disease and the veteran's cause of 
death, or of a service-connected disability and his cause of 
death, entitlement to service connection for the cause of the 
veteran's death must be denied.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

The Board acknowledges the appellant's sincere belief that 
the veteran's death was somehow related to his period of 
service; however, as a layperson, she is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In view of the foregoing, the Board concludes that as the 
preponderance of evidence weighs against a grant of the 
benefits sought, entitlement to service connection for the 
cause of the veteran's death is not warranted.  38 C.F.R. 
§§ 3.102, 3.312 (2004).  There is no doubt on this matter 
that could be resolved in the appellant's favor.


Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service  
requirements.  38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, is not deemed to have been active military, 
naval or air service for the purpose of granting nonservice- 
connected death pension benefits to a deceased veteran's 
spouse.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department  verification, 
that a particular individual served in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532  (1992).  Service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.   Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The veteran's certified military service was in the 
Philippine Commonwealth Army from September 1, 1941 to August 
31, 1942, and from July 25, 1945 to February 7, 1946; and 
with the Special Philippine Scouts from February 25, 1946 to 
April 10, 1947; he was POW from December 1941 to August 1942.  
Service with the Philippine Commonwealth Army and the Special 
Philippine Scouts does not meet the requirements for being 
deemed to have been active military, naval or air service for 
the purpose of granting nonservice-connected death pension 
benefits to a deceased veteran's spouse.

Service department reports establish that the veteran's 
recognized service is not qualifying for the nonservice-
connected death pension benefits.  Since the law is  
dispositive in this matter, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430  
(1994).  Finally, VA's duty to notify and assist does not 
extend to this claim, as there is no legal basis to grant it.  
See VAOPGCPREC 5-04.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



